Citation Nr: 0430181	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-04 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


INTRODUCTION

The appellant had active service in the Army from June 1967 
to October 1970, including one year in Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi that denied the appellant's claim for 
service connection for post-traumatic stress disorder (PTSD).

The Board denied the claim in January 2004.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  The Court granted a 
joint motion for remand in June 2004; the instructions in 
this remand are pursuant to that Court order.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the joint motion granted by the Court, the parties agreed 
that the requirements of 38 U.S.C.A. § 5103A(d)(2) were met 
and that the veteran should be provided a psychiatric 
examination.  They further agreed that, if a diagnosis of 
PTSD results, a specific combat determination must be made 
before finally adjudicating the veteran's PTSD claim.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

The joint motion also noted that the Board failed to address 
whether any document in the record had informed the veteran 
that it was his responsibility or VA's responsibility to 
obtain medical evidence of a diagnosis of PTSD.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Identify and, if necessary, verify 
the veteran's reported stressor events.  
If additional information is needed from 
the veteran, he should be requested to 
provide it.  If there is sufficient 
information to refer to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) for stressor 
verification, this referral should be 
made.  If a referral to USASCRUR is not 
made, the reason should be documented in 
the veteran's claims folder.  

2.  Schedule the veteran for a 
psychiatric examination to determine 
whether the veteran meets the diagnostic 
criteria for PTSD.  The examiner should 
be informed whether or not there are any 
verified stressors and should be provided 
with information concerning any verified 
stressors.  The examiner should be given 
access to the claims folder for review.  
Any testing deemed necessary by the 
examiner should be conducted.  The 
examiner should indicate whether the 
veteran meets the diagnostic criteria for 
PTSD and should give an explanation for 
this opinion.  

3.  If the examination results in a 
diagnosis of PTSD, a specific 
determination should be made concerning 
whether the veteran engaged in combat.

4.  The veteran should be provided 
38 U.S.C.A. § 5103(a) notice.  This 
notice should include instructing him to 
provide any evidence in his possession 
that pertains to this claim and should 
inform him whether it is his 
responsibility, or VA's responsibility, 
to obtain medical evidence of a diagnosis 
of PTSD.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




